            Case 8:19-bk-03059-RCT          Doc 8     Filed 04/15/19     Page 1 of 27



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 IN RE:                                                           CASE NO.: 8:19-bk-03059-RCT
                                                                                  CHAPTER 7
 Karin D. Case,
        Debtor.
 _________________________________/

                    MOTION FOR RELIEF FROM AUTOMATIC STAY

                             NOTICE OF OPPORTUNITY TO
                          OBJECT AND REQUEST FOR HEARING

 Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
 without further notice or hearing unless a party in interest files a response within twenty one
 (21) days from the date set forth on the attached proof of service, plus an additional three
 days for service if any party was served by U.S. Mail.

 If you object to the relief requested in this paper, you must file a response with the Clerk of
 the Court at Sam M. Gibbons United States Courthouse, 801 N. Florida Avenue, Suite 555,
 Tampa, Florida 33602 and serve a copy on the movant’s attorney, Attorney for Secured
 Creditor, at Robertson, Anschutz & Schneid, PL, 6409 Congress Ave., Suite 100, Boca Raton,
 FL 33487, and any other appropriate persons within the time allowed. If you file and serve a
 response within the time permitted, the Court will either schedule and notify you of a hearing,
 or consider the response and grant or deny the relief requested without a hearing.

 If you do not file a response within the time permitted, the Court will consider that you do not
 oppose the relief requested in the paper, will proceed to consider the paper without further
 notice or hearing, and may grant the relief requested.

       Secured Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper, by and through the

undersigned counsel, hereby moves this Court, pursuant to 11 U.S.C. § 362(d), for a modification

of the automatic stay provisions for cause, and, in support thereof, states the following:

   1. Debtor(s), Karin D. Case, filed a voluntary petition pursuant to Chapter 7 of the United

       States Bankruptcy Code on April 3, 2019.

   2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. §


                                                                                      8:19-BK-03059-RCT
                                                                                               18-239142
                                                                                                    MFR
        Case 8:19-bk-03059-RCT          Doc 8    Filed 04/15/19      Page 2 of 27



   1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and

   statutes affecting the jurisdiction of the Bankruptcy Courts generally.

3. Secured Creditor hereby waives the requirements of 11 U.S.C. § 362(e). The automatic

   stay of any act against property of the estate under § 362(a) shall continue until this Court

   orders or the stay is otherwise terminated by operation of law.

4. On May 22, 2008, Debtor(s) executed and delivered a Promissory Note (“Note”) and a

   Mortgage (“Mortgage”) securing payment of the Note in the amount of $231,420.00 to

   Security Atlantic Mortgage Co., Inc. The Mortgage was recorded on June 2, 2008 in

   Book 16272 at Page 59 of the Public Records of Pinellas County, Florida. The loan was

   transferred to Secured Creditor. True and accurate copies of documents establishing a

   perfected security interest and ability to enforce the terms of the Note are attached hereto

   as Composite Exhibit “A.” The documents include copies of the Note with any required

   indorsements, Recorded Mortgage, Assignment(s) of Mortgage, and any other applicable

   documentation supporting the right to seek a lift of the automatic stay and foreclose, if

   necessary.

5. Attached are redacted copies of any documents that support the claim, such as promissory

   notes, purchase orders, invoices, itemized statements of running accounts, contracts,

   judgements, mortgages, and security agreements in support of right to see a lift of the

   automatic stay and foreclose if necessary.

6. The Mortgage provides Secured Creditor a lien on the real property located at 615 6th

   Ave N, Safety Harbor, FL 34695, in Pinellas County, and legally described as stated in


                                                                                 8:19-BK-03059-RCT
                                                                                          18-239142
                                                                                               MFR
        Case 8:19-bk-03059-RCT           Doc 8    Filed 04/15/19     Page 3 of 27



   the Mortgage attached in Composite Exhibit “A.”

7. The terms of the aforementioned Note and Mortgage have been in default, and remain in

   default, since September 1, 2018.

8. The appraised value of the property is $166,999.00. See Exhibit “B” which is attached

   hereto and permissible as a property valuation under Fed. R. Evid. 803(8).

9. Based upon the Debtor(s)’ schedules, the property is surrendered and claimed as

   non-exempt. The Trustee has not abandoned the property.

10. Secured Creditor’s security interest in the subject property is being significantly

   jeopardized by Debtor(s)’ failure to comply with the terms of the subject loan documents

   while Secured Creditor is prohibited from pursuing lawful remedies to protect such

   interest. Secured Creditor has no protection against the erosion of its collateral position

   and no other form of adequate protection is provided.

11. If Secured Creditor is not permitted to enforce its security interest in the collateral or be

   provided with adequate protection, it will suffer irreparable injury, loss, and damage.

12. Secured Creditor respectfully requests the Court grant it relief from the Automatic Stay in

   this cause pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of

   adequate protection to Secured Creditor for its interest in the above stated collateral. The

   value of the collateral is insufficient in and of itself to provide adequate protection which

   the Bankruptcy Code requires to be provided to the Secured Creditor. Secured Creditor

   additionally seeks relief from the Automatic Stay pursuant to §362(d)(2) of the

   Bankruptcy Code, as the collateral is unnecessary to an effective reorganization of the

   Debtor’s assets.

                                                                                  8:19-BK-03059-RCT
                                                                                           18-239142
                                                                                                MFR
            Case 8:19-bk-03059-RCT         Doc 8     Filed 04/15/19       Page 4 of 27



   13. Once the stay is terminated, the Debtor will have minimal motivation to insure, preserve,

       or protect the collateral; therefore, Secured Creditor requests that the Court waive the

       14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).

   14. Secured Creditor has incurred court costs and attorney’s fees in this proceeding and will

       incur additional fees, costs and expenses in foreclosing the Mortgage and in preserving

       and protecting the property, all of which additional sums are secured by the lien of the

       mortgage. Secured Creditor seeks an award of its reasonable attorneys’ fees and costs, or

       alternatively, leave to seek recovery of its reasonable attorneys’ fees and costs in any

       pending or subsequent foreclosure proceeding.

   15. A Proposed Order accompanies this Motion. See Exhibit “C” attached hereto.

       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d) to permit Secured Creditor to take any and all steps

necessary to exercise any and all rights it may have in the collateral described herein, to gain

possession of said collateral, to waive the 14-day stay imposed by Fed.R.Bankr.P. 4001(a)(3), to

seek recovery of its reasonable attorneys’ fees and costs incurred in this proceeding, and to any

such further relief as this Honorable Court deems just and appropriate.

Date: April 15, 2019

                                             ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                             Attorney for Secured Creditor
                                             6409 Congress Ave., Suite 100
                                             Boca Raton, FL 33487
                                             Telephone: 561-241-6901
                                             Facsimile: 561-241-1969
                                             By: /s/ Christopher P. Salamone
                                             Christopher P. Salamone, Esquire
                                             Florida Bar Number 75951
                                             Email: csalamone@rasflaw.com
                                                                                   8:19-BK-03059-RCT
                                                                                            18-239142
                                                                                                 MFR
           Case 8:19-bk-03059-RCT         Doc 8    Filed 04/15/19   Page 5 of 27



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 15, 2019, I electronically filed the foregoing with

the Clerk of Court by using the CM/ECF system, and a true and correct copy has been served via

CM/ECF or United States Mail to the following parties:

Karin D. Case
2522 Ochatilla Road
Holiday, FL 34691

Howard Iken
703 W. Bay Street
Tampa, FL 33606

Richard M Dauval
P.O. Box 13607
St. Petersburg, FL 33733-3607

United States Trustee - TPA7/13
Timberlake Annex, Suite 1200
501 E Polk Street
Tampa, FL 33602

                                           ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                           Attorney for Secured Creditor
                                           6409 Congress Ave., Suite 100
                                           Boca Raton, FL 33487
                                           Telephone: 561-241-6901
                                           Facsimile: 561-241-1969
                                           By: /s/ Christopher P. Salamone
                                           Christopher P. Salamone, Esquire
                                           Florida Bar Number 75951
                                           Email: csalamone@rasflaw.com




                                                                                8:19-BK-03059-RCT
                                                                                         18-239142
                                                                                              MFR
Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 6 of 27
Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 7 of 27
Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 8 of 27
Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 9 of 27
Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 10 of 27
Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 11 of 27
Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 12 of 27
Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 13 of 27
Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 14 of 27
Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 15 of 27
Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 16 of 27
Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 17 of 27
Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 18 of 27
(Page 1 of 1)   Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 19 of 27
Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 20 of 27
4/11/2019                                                 Case 8:19-bk-03059-RCT                         Property
                                                                                                          Doc Appraiser General
                                                                                                                  8 Filed       Information
                                                                                                                           04/15/19                 Page 21 of 27
  Interactive Map of this parcel                              Sales Query             Back to Query Results                         New Search                Tax Collector Home Page                           Contact Us



                                                                                                    Compact Property Record Card


   Tax Estimator                                                                        Updated April 6, 2019                                             Email Print              Radius Search                      FEMA/WLM


                          Ownership/Mailing Address Change Mailing Address                                                                                Site Address
                                          CASE, KARIN D
                                                                                                                                                     615 6TH AVE N
                                           615 6TH AVE N
                                                                                                                                                    SAFETY HARBOR
                                  SAFETY HARBOR FL 34695-3000

   Property Use: 0110 (Single Family Home)                                                                                      Total Living: SF: 1,748            Total Gross SF: 1,825             Total Living Units:1
                                                                                               [click here to hide] Legal Description
                                                                                                      BLUE SPRINGS LOT 14

                                   Tax Estimator      File for Homestead Exemption                                                                                   2019 Parcel Use

                 Exemption                             2019                                  2020
                Homestead:                              Yes                                   Yes                    *Assuming no ownership changes before Jan. 1
                Government:                             No                                    No                     Homestead Use Percentage: 100.00%
                 Institutional:                         No                                    No                     Non-Homestead Use Percentage: 0.00%
                   Historic:                            No                                    No                     Classified Agricultural: No

                                                                       Parcel Information Latest Notice of Proposed Property Taxes (TRIM Notice)
                                                                                                              Evacuation Zone                                            Flood Zone
        Most Recent Recording                 Sales Comparison               Census Tract                                                                                                                        Plat Book/Page
                                                                                                    (NOT the same as a FEMA Flood Zone)                     (NOT the same as your evacuation zone)
              10309/2189                     $202,600 Sales Query           121030268162                            C                               Compare Preliminary to Current FEMA Maps                            57/7
                                                                                                    2018 Final Value Information
     Year                                Just/Market Value                  Assessed Value / SOH Cap                    County Taxable Value                   School Taxable Value                  Municipal Taxable Value
       2018                                           $168,504                                     $103,400                                $53,400                               $78,400                                   $53,400

                                                                     [click here to hide] Value History as Certified (yellow indicates correction on file)
     Year            Homestead Exemption                Just/Market Value               Assessed Value                  County Taxable Value                   School Taxable Value                  Municipal Taxable Value
      2017                         Yes                                  $166,999                    $101,273                                $51,273                                $76,273                                     $51,273
      2016                         Yes                                  $150,514                     $99,190                                $49,190                                $74,190                                     $49,190
      2015                         Yes                                  $138,528                     $98,500                                $48,500                                $73,500                                     $48,500
      2014                         Yes                                  $109,790                     $97,718                                $47,718                                $72,718                                     $47,718
      2013                         Yes                                  $102,069                     $96,274                                $46,274                                $71,274                                     $46,274
      2012                         Yes                                   $97,338                     $94,665                                $44,665                                $69,665                                     $44,665
      2011                         Yes                                   $99,705                     $91,908                                $41,908                                $66,908                                     $41,908
      2010                         Yes                                  $127,298                     $90,550                                $40,550                                $65,550                                     $40,550
      2009                         Yes                                  $139,605                     $88,169                                $38,169                                $63,169                                     $38,169
      2008                         Yes                                  $156,500                     $88,081                                $38,081                                $63,081                                     $38,081

https://www.pcpao.org                                                                                                                                                                                                                1/4
4/11/2019                                              Case 8:19-bk-03059-RCT                      Property
                                                                                                    Doc Appraiser General
                                                                                                            8 Filed       Information
                                                                                                                     04/15/19           Page 22 of 27
      2007                   Yes                                    $164,700                  $85,516                            $60,516                               N/A                               $60,516
      2006                   Yes                                    $160,200                  $83,430                            $58,430                               N/A                               $58,430
      2005                   Yes                                    $147,100                  $81,000                            $56,000                               N/A                               $56,000
      2004                   Yes                                    $135,700                  $78,700                            $53,700                               N/A                               $53,700
      2003                   Yes                                    $112,700                  $77,300                            $52,300                               N/A                               $52,300
      2002                   Yes                                     $93,600                  $75,500                            $50,500                               N/A                               $50,500
      2001                   Yes                                     $74,400                  $74,400                            $49,400                               N/A                               $49,400
      2000                   Yes                                     $72,800                  $72,400                            $47,400                               N/A                               $47,400
      1999                   Yes                                     $70,500                  $70,500                            $45,500                               N/A                               $45,500
      1998                   Yes                                     $66,700                  $63,500                            $38,500                               N/A                               $38,500
      1997                   Yes                                     $64,400                  $62,500                            $37,500                               N/A                               $37,500
      1996                   Yes                                     $64,200                  $60,700                            $35,700                               N/A                               $35,700
                                             2018 Tax Information                                                                 Ranked Sales (What are Ranked Sales?) See all transactions
   2018 Tax Bill                                                               Tax District: HR                     Sale Date                    Book/Page                           Price         Q/U      V/I
   2018 Final Millage Rate                                                                          18.9104        19 Nov 1998                 10309 / 2189                              $99,000    Q        I
   Do not rely on current taxes as an estimate following a change in ownership. A significant change in                                          05053 / 0952                          $35,200     Q
   taxable value may occur after a transfer due to a loss of exemptions, reset of the Save Our Homes or                                          04763 / 1426                          $25,600     Q
   10% Cap, and/or market conditions. Please use our new Tax Estimator to estimate taxes under new
                                                                                                                                                 04418 / 1017                          $22,900     Q
   ownership.

                                                                                                  2018 Land Information
                                   Seawall: No                                                        Frontage: None                                                         View:
                    Land Use                      Land Size                      Unit Value               Units           Total Adjustments                                  Adjusted Value        Method
                Single Family (01)                 60x100                          1890.00              60.0000                 1.0000                                             $113,400         FF

                                                                 [click here to hide] 2019 Building 1 Structural Elements Back to Top
                                                                                            Site Address: 615 6TH AVE N                                             Compact Property Record Card
   Building Type: Single Family
   Quality: Average
   Foundation: Continuous Footing
   Floor System: Slab On Grade
   Exterior Wall: Cb Stucco/Cb Reclad
   Roof Frame: Gable Or Hip
   Roof Cover: Shingle Composition
   Stories: 1
   Living units: 1                                        Open plot in New Window
   Floor Finish: Carpet/Hardtile/Hardwood
   Interior Finish: Drywall/Plaster
   Fixtures: 6
   Year Built: 1960
   Effective Age: 46
   Heating: Central Duct
   Cooling: Cooling (Central)
https://www.pcpao.org                                                                                                                                                                                             2/4
4/11/2019                                   Case 8:19-bk-03059-RCT                 Property
                                                                                    Doc Appraiser General
                                                                                            8 Filed       Information
                                                                                                     04/15/19            Page 23 of 27
                                                                          Building 1 Sub Area Information
                      Description                                                           Living Area SF                                                       Gross Area SF
   Open Porch Unfinished                                                                                   0                                                                  65
   Open Porch                                                                                              0                                                                  12
   Base                                                                                                1,748                                                               1,748
                                                                                      Total Living SF: 1,748                                               Total Gross SF: 1,825
                                                                     [click here to hide] 2019 Extra Features
                 Description              Value/Unit              Units                                         Total Value as New            Depreciated Value       Year
                   SHED                               $15.00     120.00                                                  $1,800.00                     $720.00        1960
               PATIO/DECK                              $9.00     225.00                                                  $2,025.00                     $810.00        1985
                FIREPLACE                          $6,000.00      1.00                                                   $6,000.00                   $2,640.00        1960
                                                                             [click here to hide] Permit Data
                   Permit information is received from the County and Cities. This data may be incomplete and may exclude permits that do not
                    result in field reviews (for example for water heater replacement permits). We are required to list all improvements, which
                   may include unpermitted construction. Any questions regarding permits, or the status of non-permitted improvements, should
                                               be directed to the permitting jurisdiction in which the structure is located.
                        Permit Number                          Description                                 Issue Date                    Estimated Value
                         12-00000652                             ROOF                                      15 Jun 2012                                                   $6,173


      +
      –




https://www.pcpao.org                                                                                                                                                              3/4
4/11/2019                                       Case 8:19-bk-03059-RCT    Property
                                                                           Doc Appraiser General
                                                                                   8 Filed       Information
                                                                                            04/15/19                    Page 24 of 27

                                                                                                   Use of this PARCEL MAP is subject to terms of use at: http://www.pcpao.org/Terms_of_Use.html

  Interactive Map of this parcel   Map Legend               Sales Query    Back to Query Results                    New Search            Tax Collector Home Page                     Contact Us




https://www.pcpao.org                                                                                                                                                                              4/4
Case 8:19-bk-03059-RCT   Doc 8   Filed 04/15/19   Page 25 of 27
           Case 8:19-bk-03059-RCT         Doc 8     Filed 04/15/19     Page 26 of 27




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
                               www.flmb.uscourts.gov

 IN RE:                                                         CASE NO.: 8:19-bk-03059-RCT
                                                                                CHAPTER 7
 Karin D. Case,
       Debtor.
 _________________________________/

            ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

       THIS CASE came on consideration without a hearing on <AITNO>’s (“Secured
Creditor”) Motion for Relief from Stay (Docket No. ##). No appropriate response has been filed
in accordance with Local Rule 2002-4. Accordingly, it is:

       ORDERED:
   1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED.
   2. The automatic stay imposed by 11 U.S.C. § 362 is terminated as to the Secured
       Creditor’s interest in the following property located at 615 6th Ave N, Safety Harbor, FL
       34695, in Pinellas County, Florida, and legally described as:

                                                1
          Case 8:19-bk-03059-RCT          Doc 8     Filed 04/15/19    Page 27 of 27



       THE LAND REFERRED TO IN THIS EXHIBIT IS LOCATED IN THE COUNTY OF
       PINELLAS AND THE STATE OF FLORIDA IN DEED BOOK 10309 AT PAGE 2189
       AND DESCRIBED AS FOLLOWS:
       LOT 14, BLUE SPRINGS, ACCORDING TO THE MAP OR PLAT THEREOF AS
       RECORDED IN PLAT BOOK 57, PAGE 7, PUBLIC RECORDS OF PINELLAS
       COUNTY, FLROIDA.

   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtor(s).
   4. Secured Creditor is further granted relief in order to contact the Debtor(s) by telephone or
       written correspondence in order to discuss the possibility of a forbearance agreement,
       loan modification, refinance agreement or loan workout/loss mitigation agreement.
   5. The Secured Creditor’s request to waive the 14-day stay period pursuant to Bankruptcy
       Rule 4001(a)(3) is granted.
   6. Attorneys’ fees in the amount of $345.00 and costs in the amount of $181.00 are awarded
       for the prosecution of this Motion for Relief from Stay, but are not recoverable from the
       Debtor(s) or the Debtor(s)’ Bankruptcy estate.


                                              ###
Attorney, ASSIGNED CASELOAD ATTORNEY NAME, is directed to serve a copy of this
order on interested parties and file a proof of service within 3 days of entry of the order.




                                               2
